ACCEPTED
                                                                                                     08-15-00051-cv
                                                08-15-00051-CV                          EIGHTH COURT OF APPEALS
                                                                                                   EL PASO, TEXAS
                                                                                                9/9/2015 1:54:05 PM
                                                                                                 DENISE PACHECO
                                                                                                             CLERK

                                                NO. 08-15-00051-CV

                                                                                 FILED IN
                                  COURT OF APPEALS            8th COURT OF APPEALS
                       EIGHTH SUPREME JUDICIAL DISTRICT EL PASO, TEXAS
                                                              9/9/2015 1:54:05 PM
                                  EL PASO, TEXAS
                                                                  DENISE PACHECO
               _______________________________________________________Clerk

                                      IN THE MATTER OF A.A.R.,
                                      D.O.B. 09/16/99, A JUVENILE,

                                                                     APPELLANT

                                                        v.

                                          THE STATE OF TEXAS,

                                                          APPELLEE
                  _______________________________________________________

                        On Appeal from 65th Judicial District Court
                         El Paso County, Texas, Cause No. 1400329
                ______________________________________________________

                                 APPELLEE’S FIRST
                    MOTION TO EXTEND TIME FOR FILING BRIEF
               _______________________________________________________

TO THE COURT OF APPEALS:

         COMES NOW THE STATE OF TEXAS, APPELLEE, and files this Appellee’s

First Motion to Extend Time for Filing Brief with this Honorable Court and in support

would show the following:

         1.       This is an appeal from a judgment of the 65th Judicial District Court in

Cause No. 1400329 styled In the Matter of A.A.R.


Appellee’s First Motion for Extension of Time
Page 1
         2.       Appellee’s brief is due on September 13, 2015.

         3.       Appellee seeks an extension because counsel’s other professional

commitments have interfered with his ability to complete the brief by September 13,

2015. In addition the legal issues raised in Appellant’s Brief require additional time to

research and to submit in a brief of professional quality.

         4.       An extension until Tuesday, October 13, 2015 is requested.

         WHEREFORE, Appellee requests that the Court enter an order extending the

time for filing Appellee’s brief to the 13th day of October, 2015.

                                                Respectfully submitted,

                                                JO ANNE BERNAL
                                                COUNTY ATTORNEY
                                                500 E. San Antonio, Room 503
                                                El Paso, Texas 79901
                                                (915) 546-2050 - Telephone
                                                (915) 546-2133 – Telecopier

                                     By:        /s/ Ralph Girvin
                                                RALPH GIRVIN
                                                Assistant County Attorney
                                                Texas Bar No. 00795376


                                       CERTIFICATE OF SERVICE

       I hereby certify that on this day, September 9, 2015, a true and correct copy of
the foregoing motion was faxed to Veronica Lerma, counsel for the Appellant, to fax
number (915) 533-7236.

                                                /s/ Ralph Girvin
                                                RALPH GIRVIN


Appellee’s First Motion for Extension of Time
Page 2
                               CERTIFICATE OF CONFERENCE

         I hereby certify that the undersigned conferred with Veronica Lerma, attorney
for the Appellant regarding, who then advised that she has no opposition an extension
for filing Appellee’s Brief.

                                                /s/ Ralph Girvin
                                                RALPH GIRVIN




Appellee’s First Motion for Extension of Time
Page 3